Detailed Action
This is the final office action for US application number 16/192,628. Claims are evaluated as filed on May 17, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Rock and Gustilo teach all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that new independent claims 23 and 33 recite in relevant part the subject matter of previous claim 21 (Remarks p. 8), Examiner notes that each of claims 23 and 33 critically omit the bellows and features thereof, which substantially changes the claimed scope.
With regards to Applicant’s argument that paragraph 27 of Application No. 14/515,375 discloses control of force or displacement and thus provides support from former claims 21 and 22 (Remarks p. 8), Examiner notes that the only disclosure in paragraph 27 that relates to force of displacement is that “The board module 141 may also be configured with a safety override to control the actuator force or the magnitude of distraction or displacement.” However, such does not support the modes as detailed in current claim 23 lines 17-30. 

Election/Restrictions
Newly submitted claims 33-42 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally claimed invention was drawn to a device or system comprising a top plate, a bottom plate bellows, and sensors. The invention of claims 33-42 is drawn to a method comprising positing a device abutting a cut surface of bone and abutting another surface of bone, moving a joint, etc. That is, the originally claimed invention and that of new claims 33-42 are related as product and process of use, where the originally claimed invention can be used in a materially different process such as separating pieces of wood, a surface of bone that has not been cut, etc. Further, there would be a .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-42 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/515,375 and 61/990,476, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 14/515,375 and 61/990,476 fail to provide adequate support for the modes of claim 23 as well as the device is configured to provide for up to 10 degrees of rotation between the first plate and the second plate of claim 28. Thus, claims 23-32 are considered as of the actual filing dated of November 15, 2018.
.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 28, the specification appears to lack proper antecedent basis for “the device is configured to provide for up to 10 degrees of rotation between the first plate and the second plate”. That is, such is not specifically shown, does not appear to be described in the specification, and was not originally claimed. Instead, paragraph 83 discloses that the dynamic range of knee flexion may be from 10 degrees of hyperextension to 140 degrees of flexion and paragraph 87 discloses that a bearing in some embodiments may provide for 5-10 degrees of rotation of the top plate with respect to the bottom plate. However, the specification is silent to the bearing providing ‘for up to 10 degrees of rotation’ as claimed as well as that particular embodiment comprising the sensors, processor, and modes of claim 23. Thus, the specification fails to provide proper antecedent basis for “the device is configured to provide for up to 10 degrees of rotation between the first plate and the second plate”. Examiner suggests cancelling claim 27.

Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:
Claim 23 line 1 should read “device[[,]] comprising:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 28, “the device is configured to provide for up to 10 degrees of rotation between the first plate and the second plate” appears to be new matter. That is, such is not specifically shown, does not appear to be described in the specification, and was not originally claimed. Instead, paragraph 83 discloses that the dynamic range of knee flexion may be from 10 degrees of hyperextension to 140 degrees of flexion and paragraph 87 discloses that a bearing in some embodiments may provide for 5-10 degrees of rotation of the top plate with respect to the bottom plate. However, the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 30 recites/recite the limitation "the second side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the plate portion forms [[the]]a second side of the first plate”.
Claim(s) 30 recites/recite the limitation "the first side" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the articular forms [[the]]a first side of the first plate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-28 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al. (US 2010/0249789, hereinafter “Rock”).
As to claim 23, Rock discloses a device (10: 16, 12, 14, 16, 18) comprising: a first plate (see illustration of Fig. 30) capable of interfacing with a first bone structure of a joint (via portion 544/540, ¶s 113-115), wherein the first plate includes a first face (upper face as shown in Fig. 30) capable of interfacing with the first bone structure (¶s 113-115), and wherein the first plate includes a second face (lower face as shown in Fig. 30) opposite the first face (as defined, Fig. 30); a second plate (see illustration of Fig. 30) capable of interfacing with a second bone structure of the joint (via portion 542/538, ¶s 113-115) opposite the first bone structure (Fig. 30), wherein the second plate includes a first face (lower face as shown in Fig. 30) capable of interfacing with the second bone structure (¶s 113-115), and wherein the second plate includes a second face (upper face as shown in Fig. 30) opposite the first face of the second plate (as defined, Fig. 30) and facing toward the first plate (Fig. 30); at least one actuator (see illustration of Fig. 30) disposed between the first plate and the second plate (in the vertical direction when actuated from the position shown in Fig. 30) and capable of applying a distraction force (¶s 114 and 131-133) between the first plate and the second  
As to claim 24, Rock discloses at least one of the first plate or the second plate is substantially flat (Fig. 30).
As to claim 25, Rock discloses that at least one of the first plate or the second plate is shaped to engage a corresponding bone structure of the joint (Fig. 30, ¶114).
As to claim 26, Rock discloses that at least one of the first plate or the second plate is shaped to accommodate an adjacent object (Figs. 27 and 30, ¶114).
As to claim 27, Rock discloses that the device is capable of allowing the first plate to rotate relative to the second plate (via pivot 554, ¶115).
As to claim 28, Rock discloses the device is capable of providing for up to 10 degrees of rotation between the first plate and the second plate (Fig. 30, ¶115).
As to claim 30, Rock discloses that the first plate comprises: a plate portion (lower portion of 544/540), wherein the plate portion forms a second side of the first plate (Fig. 30), and wherein the plate portion is positioned adjacent to the at least one actuator (Fig. 30), and an articular portion (upper portion of 544/540) fastened to the plate portion (Fig. 30), wherein the articular portion forms a first side of the first plate (Fig. 30), and wherein the articular portion is capable of interfacing and articulating with at least one condyle of the first bone structure (¶s 114 and 133).
As to claim 31, Rock discloses that the at least one actuator includes a mechanical actuator (Fig. 30).
claim 32, Rock discloses the joint is a knee joint (¶s 114 and 133) and may be shaped for use in a hip joint, a shoulder joint, an ankle joint, or a spinal joint (¶59). 

    PNG
    media_image1.png
    674
    1097
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock.
As to claim 28, Rock appears to disclose that the device is capable of providing for up to 10 degrees of rotation between the first plate and the second plate (Fig. 30, ¶115).
Rock does not specifically disclose that the device is configured to provide for up to 10 degrees of rotation between the first plate and the second plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rock to have be configured to provide for up to 10 degrees of rotation between the first plate and the second plate since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” .	

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock in view of Gustilo et al. (US 5,733,292, hereinafter “Gustilo”).
As to claim 29, Rock discloses the invention of claim 23 as well as at least one articular contact surface (first face, ¶114) capable of interfacing and articulating with a condyle of the first bone structure (¶s 114 and 133).
Rock is silent to the first plate comprising at least one groove on the first face of the first plate, the at least one articular contact surface within the at least one groove.
Gustilo teaches discloses a device (Fig. 25, col. 12 lines 56 - col. 13 line 2) comprising: a first plate (414 and portion shown above 414 in Fig. 25 and labeled as 134 and 138, respectively, in Fig. 5, col. 9 lines 30-47, i.e. see ‘Plate portion’ and ‘Articulating portion’ in illustration of Fig. 25) capable of interfacing with a bone structure of a joint (col. 9 lines 50-55), wherein the first plate includes a first face (see illustration of Fig. 25) capable of interfacing with the first bone structure (Fig. 25, col. 9 lines 50-55 and col. 12 lines 56-60), and wherein the top plate includes a second face (see 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shape of the first face as disclosed by Rock to have the at least one articular contact surface within at least one groove as taught by Gustilo in order to form a contact surface for a native femoral condyle (shown in Gustilo Fig. 27 for an alternate embodiment). 

    PNG
    media_image2.png
    509
    890
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY R SIPP/Primary Examiner, Art Unit 3775